Citation Nr: 1311760	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  12-23 146	)	DATE
	)
	)


THE ISSUE

Whether the August 12, 2008, decision in which the Board of Veterans' Appeals (Board) denied an increased (compensable) rating for chronic infectious hepatitis prior to December 20, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002, should be revised or reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965, with a period of active duty for training from May 1961 to October 1961.

By way of background, in a September 2001 rating decision, the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, continued a noncompensable rating for infectious hepatitis.  In October 2001, the Veteran filed a Notice of Disagreement (NOD).  In January 2002, a Statement of the Case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

By a January 2003 decision of a Decision Review Officer (DRO), the RO assigned a 10 percent disability rating for the Veteran's service-connected infectious hepatitis, effective December 20, 2000.  By a March 2004 DRO decision, the RO assigned a 100 percent disability rating, effective April 19, 2002.

In August 2008, the Board, inter alia, denied a compensable rating for chronic infectious hepatitis prior to December 20, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Veteran requested revision of the August 2008 Board decision on the basis of CUE.  In a December 2010 Memorandum Decision, the Court affirmed the Board's August 2008 decision.  In January 2012, the Board determined that the August 2008 decision, in which the Board denied an increased rating for chronic infectious hepatitis prior to December 20, 2000, as well as denied a rating in excess of 10 percent for the disability prior to April 19, 2002, should not be revised or reversed on the basis of CUE.  However, in February 2012, the Veteran again requested revision or reversal of the August 2008 Board decision on the basis of CUE.  Such is the present claim.


FINDING OF FACT

On March 18, 2013, the Board learned from an inquiry of the Social Security Administration (SSA) that the Veteran (the moving party) died in February 2013.



CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to rule on the motion.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2012).  


ORDER

The motion is dismissed.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



